Case 20-11959-SDM           Doc 5   Filed 06/04/20 Entered 06/04/20 15:53:47              Desc Main
                                    Document     Page 1 of 1



                                          RESOLUTION

        A special meeting of the Officers of MedPoint Advantage, LLC (the “Company”), was held
on June 1, 2020, for the purpose of considering whether the Company should voluntarily file a
Petition under Chapter 11 of the United States Bankruptcy Code.

       All of those in attendance and participating at the meeting agreed that the meeting could be
held without notice, and they all agreed that, to the extent notice of the meeting was necessary, they
would waive notice thereof.

      After a discussion of the issue, upon motion made and duly seconded, the Company
unanimously voted to file a Voluntary Petition pursuant to Chapter 11 of the United States
Bankruptcy Code.

       Accordingly, it is

        RESOLVED, that the Company should be, and hereby is, authorized to file a Voluntary
Petition pursuant to Chapter 11 of the United States Bankruptcy Code. It is further,

        RESOLVED, that the Company should be, and hereby is, authorized to employ the Law
Offices of Craig M. Geno, PLLC as its counsel in the Chapter 11 case at the following rates: Craig
M. Geno at $450.00 per hour, plus expenses; Associates at $250.00 per hour, plus expenses; and
Paralegals at $185.00 per hour, plus expenses, and to cause to be paid to the law offices a retainer,
as well as the filing fee of $1,717.00 to be used in the Company’s case.


                                               /s/ Konie D. Minga
                                               Konie D. Minga
                                               Shareholder of MedPoint, Inc.


         I, Konie D. Minga, Shareholder of MedPoint, Inc., do hereby certify that the above and
foregoing Resolution was duly adopted and the matters therein were resolved by the Company on
the 1st day of June, 2020. The Company has no secretary so I am executing this on behalf of the
Company.


                                               /s/ Konie D. Minga
                                               Konie D. Minga
                                               Shareholder of MedPoint, Inc.
